                Case 20-11177-KBO             Doc 726        Filed 09/21/20        Page 1 of 50




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

    In re:                                               Chapter 11

    AKORN, INC., et al.,                                 Case No. 20-11177 (KBO)
                                                         (Jointly Administered)
                   Debtors.1
                                                         Obj. Deadline: October 13, 2020 at 4:00 p.m. (ET)

    THIRD MONTHLY APPLICATION OF JENNER & BLOCK LLP FOR ALLOWANCE
     OF COMPENSATION AND REIMBURSEMENT OF EXPENSES AS COUNSEL FOR
     THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR THE PERIOD
                FROM AUGUST 1, 2020 THROUGH AUGUST 31, 2020

    Name of Applicant:                                     Jenner & Block LLP

    Authorized to Provide                                  Official Committee of Unsecured Creditors of
    Professional Services to:                              Akorn, Inc., et al.

    Effective Date of Retention:                           June 8, 2020

    Period for which Compensation                          August 1, 2020 – August 31, 2020
    and Reimbursement is Sought:

    Amount of Compensation Sought                          $385,997.50
    as Actual, Reasonable and Necessary:

    Amount of Expense Reimbursement                        $2,956.55
    Sought as Actual, Reasonable and
    Necessary:

    Prior Fee Applications Filed:                          None.



This is an/a      X        monthly        ________ interim           ________ final application.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics, Inc.
(6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115); Hi-Tech
Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings Sub,
LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois 60045.
                  Case 20-11177-KBO           Doc 726        Filed 09/21/20        Page 2 of 50




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                               Chapter 11

    AKORN, INC., et al.,                                 Case No. 20-11177 (KBO)
                                                         (Jointly Administered)
                     Debtors.2
                                                         Obj. Deadline: October 13, 2020 at 4:00 p.m. (ET)

    THIRD MONTHLY APPLICATION OF JENNER & BLOCK LLP FOR ALLOWANCE
     OF COMPENSATION AND REIMBURSEMENT OF EXPENSES AS COUNSEL FOR
     THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR THE PERIOD
                FROM AUGUST 1, 2020 THROUGH AUGUST 31, 2020

             Pursuant to sections 330 and 331 of title 11 of the United States Code §§ 101-1532 (the

“Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), and Rule 2016-2 of the Local Rules of Bankruptcy Practice and Procedure for the United

States Bankruptcy Court for the District of Delaware (the “Local Rules”), Jenner & Block LLP

(“Jenner & Block” or “Applicant”), counsel to the Official Committee of Unsecured Creditors (the

“Committee”), hereby submits its third monthly application (the “Application”) for compensation

and reimbursement of expenses for the period from August 1, 2020 to and including August 31,

2020 (the “Application Period”). By this Application, Jenner & Block seeks a monthly interim

allowance of compensation in the amount of $385,997.50 and reimbursement of actual expenses

necessarily incurred in the amount of $2,956.55 in accordance with that certain Order Authorizing

Employment Of Jenner & Block LLP As Counsel For The Official Committee Of Unsecured

Creditors Effective As Of June 8, 2020 [Dkt. 358] (the “Jenner & Block Retention Order”) and that



2
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics, Inc.
(6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115); Hi-Tech
Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings Sub,
LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois 60045.

                                                         2
             Case 20-11177-KBO          Doc 726      Filed 09/21/20    Page 3 of 50




certain Order Establishing Procedures for Interim Compensation and Reimbursement of Expenses

for Professionals [Dkt. 218] (the “Interim Compensation Order”). Jenner & Block seeks payment

of $308,798.00 (80% of the allowed fees) and reimbursement of $2,956.55 (100% of the allowed

expenses), for an aggregate total payment of $311,754.55 for the Application Period. In support of

the Application, Jenner & Block respectfully states as follows:

                                JURISDICTION AND VENUE

       1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue of the above-captioned cases

(the “Chapter 11 Cases”) and this Application in this District is proper pursuant to 28 U.S.C. §§

1408 and 1409.

       2.      The statutory predicates for the relief sought herein are sections 330 and 331 of the

Bankruptcy Code, Rule 2016 of the Bankruptcy Rules and Rule 2016-2 of the Local Rules.

                                        BACKGROUND

       3.      On May 20, 2020, the Debtors filed voluntary petitions for relief under chapter 11

of the Bankruptcy Code. No trustee has been appointed. The Debtors are continuing in possession

of their properties and are operating and managing their businesses as debtors-in- possession

pursuant to sections 1107 and 1108 of the Bankruptcy Code.

       4.      On June 3, 2020, the Office of the United States Trustee for Region 3 (the “U.S.

Trustee”) appointed a statutory committee of unsecured creditors pursuant to section 1102(a)(1)

of the Bankruptcy Code [D.I. 111]. On June 8, 2020, the Committee selected Jenner & Block as

its lead counsel. On June 9, 2020, the Committee selected Huron Consulting Services LLC as its

financial advisor. On June 10, 2020, the Committee selected Saul Ewing Arnstein & Lehr LLP as

its Delaware counsel.



                                                 3
             Case 20-11177-KBO          Doc 726      Filed 09/21/20    Page 4 of 50




       5.      On July 20, 2020, the Court entered the Jenner & Block Retention Order approving

the Committee’s employment of Jenner & Block effective as of June 8, 2020.

       TERMS AND CONDITIONS OF COMPENSATION TO JENNER & BLOCK

       6.      Subject to Court approval, Jenner & Block seeks payment for compensation on an

hourly basis, plus reimbursement of actual, necessary expenses incurred by Jenner & Block during

the Application Period. The rates charged by Jenner & Block in these Chapter 11 Cases do not

differ from the rates charged to Jenner & Block’s non-bankruptcy clients.

       7.      A summary of the hours spent, the names of each professional and paraprofessional

rendering services to the Committee during the Application Period, the regular customary billing

rates and the total value of time incurred by each of the Jenner & Block attorneys rendering

services to the Committee is attached hereto as Exhibit A. A copy of the computer generated time

entries reflecting the time recorded for these services, organized in project billing categories in

accordance with the Guidelines for Reviewing Applications for Compensation and Reimbursement

of Expenses Filed Under 11 USC § 330 by Attorneys in Larger Chapter 11 Cases, as well as a

summary of time recorded by project billing category, is attached hereto as Exhibit B. A statement

of expenses incurred by Jenner & Block during the Application Period is attached as Exhibit C.

All time entries and requested expenses are in compliance with Rule 2016-2 of the Local Rules.

       8.      On June 23, 2020, the Court entered the Interim Compensation Order. Pursuant to

the Interim Compensation Order, Jenner & Block and other estate professionals retained in the

Chapter 11 Cases are authorized to file and serve upon the Debtors and the parties identified in the

Interim Compensation Order monthly fee applications (each, a “Monthly Fee Application”) for

their fees and expenses. After the expiration of a twenty (20) day objection period, the Debtors are

authorized to promptly pay eighty percent (80%) of the fees and one hundred percent (100%) of



                                                 4
             Case 20-11177-KBO          Doc 726      Filed 09/21/20     Page 5 of 50




the expenses requested in the relevant Monthly Fee Application, unless an objection has been filed

to the requested fees and/or expenses or the Court orders otherwise.

       9.      In accordance with the Interim Compensation Order, Jenner & Block has filed and

served upon the Debtors and the other notice parties identified in the Interim Compensation Order

this Application regarding its fees and expenses incurred during the Application Period.

       10.     All services rendered for which compensation is requested and all costs incurred

for which reimbursement is requested by Jenner & Block in this Application were reasonable,

necessary and appropriate and were performed for or incurred on behalf of the Committee during

the Application Period.

                          PROFESSIONAL SERVICES RENDERED

       11.     This Application is the first monthly fee application filed by Jenner & Block in

these Chapter 11 Cases. During the Application Period, Jenner & Block was required to expend

considerable effort in advising the Committee on a number of substantive issues on a compressed

timeframe. To apprise this Court of the legal services provided during the Compensation Period,

Jenner & Block sets forth the following summary of legal services rendered. The summary is

intended only to highlight the general categories of services performed by Jenner & Block on

behalf of the Committee; it is not intended to set forth each and every item of professional services

which Jenner & Block performed.

Case Administration (10059)
Total Hours: 7.8; Amount Sought: $4,777.00

       12.     This billing category encompasses services rendered related to general case

administration including, inter alia reviewing the Debtors’ amended schedules and statements of

financial affairs, reviewing miscellaneous motions filed by various parties, and coordinating

workstreams with Jenner & Block and Huron personnel.

                                                 5
             Case 20-11177-KBO          Doc 726      Filed 09/21/20     Page 6 of 50




Sale Motion (10006)
Total Hours: 29.3; Amount Sought: $25,048.50

       13.     This billing category encompasses services rendered related to the disposition of

the Debtors’ assets including, inter alia reviewing and analyzing various provisions of the Debtors’

asset purchase agreement, reviewing and analyzing materials concerning various assets being sold

by the Debtors, researching case law regarding potential objections to the Debtors’ proposed sale,

preparing for and attending the hearing on approval of the Debtors’ sale, and negotiating with the

Debtors, lenders, and equity group regarding various sale matters.

DIP Financing (10016)
Total Hours: 3.3; Amount Sought: $2,131.50

       14.     This billing category encompasses services rendered related to preparing and filing

stipulations extending the challenge period under the order authorizing the Debtors’ postpetition

financing.

Plan of Reorganization (10024)
Total Hours: 68.5; Amount Sought: $58,298.00

       15.     This billing category encompasses services rendered related to the Debtors’ chapter

11 plan, disclosure statement, and solicitation process including, inter alia reviewing and

analyzing various provisions of the Debtors’ chapter 11 plan, researching and drafting an objection

to Fresenius’ request for reclassification of its claim, researching and drafting an objection to the

Debtors’ chapter 11 plan, negotiating with the Debtors’ and Ad Hoc Group’s counsel with respect

to the Debtors’ chapter 11 plan, and preparing for and attending the plan confirmation hearing.




                                                 6
             Case 20-11177-KBO          Doc 726      Filed 09/21/20    Page 7 of 50




Retention Applications & Fee Petitions (10032)
Total Hours: 6.3; Amount Sought: $4,504.50

       16.     This billing category encompasses services rendered related to the employment and

compensation of the Committee’s professionals including, inter alia preparing Jenner & Block’s

retention application and related materials, reviewing and revising Huron’s retention application

and related materials, and preparing monthly fee statements for Jenner & Block and Huron.

Committee Meetings (10041)
Total Hours: 7.9; Amount Sought: $7,955.00

       17.     This billing category encompasses services rendered related to preparing for and

attending various meetings and presentations to the Committee.

Communications with Creditors (10075)
Total Hours: 3.1; Amount Sought: $2,304.00

       18.     This billing category encompasses services rendered related to communications

with various unsecured creditors in these Chapter 11 Cases.

Review & Analysis of Bank Liens (10083)
Total Hours: 59.3; Amount Sought: $43,650.50

       19.     This billing category encompasses services rendered related to potential claims

against the Debtors’ term loan lenders including, inter alia reviewing the Debtors’ prepetition loan

documents and perfection materials, reviewing documents produced by the Debtors regarding

prepetition negotiations with the Ad Hoc Group, conducting legal research related to potential

claims against the Debtors’ lenders, drafting a complaint asserting such claims, drafting a motion

seeking derivative standing to bring such claims, and negotiating with the Debtors and lenders

regarding such claims.




                                                 7
             Case 20-11177-KBO          Doc 726         Filed 09/21/20    Page 8 of 50




Review & Analysis of Claims Against Insiders (10091)
Total Hours: 316.3; Amount Sought: $227,727.00

       20.     This billing category encompasses services rendered related to potential claims

against the Debtors’ directors, officers, and other insiders, inter alia reviewing discovery

productions and publicly available materials regarding potential claims against the Debtors’

insiders, conducting legal research regarding claims against the Debtors’ insiders, preparing

memoranda analyzing such claims, preparing for and conducting interviews of certain of the

Debtors’ directors and officers, drafting demand letters regarding claims against the Debtors’

insiders, and negotiating with the Debtors with respect to such claims.

Equity Committee Request (10113)
Total Hours: 0.2; Amount Sought: $126.00

       21.     This billing category encompasses services rendered related to a request made to

the U.S. Trustee for the appointment of an official committee of equity holders.

Review of Claims (10121)
Total Hours: 8.7; Amount Sought: $9,475.50

       22.     This billing category encompasses services rendered related to reviewing and

analyzing claims filed in these chapter 11 cases.

       23.     Jenner & Block’s efforts throughout the Application Period have enhanced the

Committee’s understanding of many issues critical to the Chapter 11 Cases and enabled the

Committee to act in an informed and efficient manner. In connection with the professional services

described herein, by this Application, Jenner & Block seeks compensation in the amount of

$308,798.00 (80% of the allowed fees of $385,997.50) and reimbursement of actual and necessary

expenses incurred in the amount of $2,956.55 for the Application Period.




                                                    8
             Case 20-11177-KBO          Doc 726      Filed 09/21/20    Page 9 of 50




                                      LEGAL STANDARD

       24.     Section 330(a)(1) of the Bankruptcy Code allows the payment of:

               (A) Reasonable compensation for actual, necessary services rendered by
                   the trustee, examiner, professional person, or attorney and by any
                   paraprofessional person employed by any such person and

               (B) Reimbursement for actual, necessary expenses.

11 U.S.C. § 330(a)(l). Reasonableness of compensation is determined by a “market-driven

approach” which considers the nature, extent and value of services provided by the professional

and cost of comparable services in non-bankruptcy contexts. See Zolfo Cooper & Co. v. Sunbeam-

Oster Co., 50 F.3d 253, 258 (3d Cir. 1995); In re Busy Beaver Building Ctr., Inc., 19 F.3d 833,

849 (3d Cir. 1994). Thus, the “baseline rule is for firms to receive their customary rates.” Zolfo

Cooper, 50 F.3d at 259.

       25.     Jenner & Block has calculated its compensation requested in this Application by

applying its standard hourly rates. Jenner & Block’s calculation is based upon hourly rates that are

well-within the range of rates that are charged by comparable firms in similar bankruptcy cases.

Accordingly, Jenner & Block’s rates should be determined to be reasonable under section 330 of

the Bankruptcy Code.

       26.     Jenner & Block’s fees during the Application Period are also reasonable under the

prevailing legal standard and should be allowed. The amount of these fees is not unusual given the

complexity, accelerated deadlines, and size of the Chapter 11 Cases. Jenner & Block’s fees are

commensurate with fees that other attorneys of comparable experience and expertise have charged

and been awarded in similar chapter 11 cases. Accordingly, Jenner & Block’s fees are reasonable

pursuant to section 330 of the Bankruptcy Code.

       27.     Section 330(a)(l)(B) of the Bankruptcy Code permits reimbursement for actual,

necessary expenses. Jenner & Block’s legal services and expenses incurred during the Application
                                                 9
                Case 20-11177-KBO       Doc 726       Filed 09/21/20   Page 10 of 50




Period are set forth in this Application and constitute only those necessary expenses that were

incurred for the benefit of the Debtors’ estates. Jenner & Block has properly requested

reimbursement of only actual, necessary and appropriate legal expenses. Except as permitted by

Rule 2016 of the Bankruptcy Rules, no agreement or understanding exists between Jenner & Block

and/or any third person for the sharing or division of compensation in connection with these

chapter 11 cases. All of the services for which compensation is requested in this Application were

rendered at the request of and solely on behalf of the Committee.

          28.    Pursuant to the standards set forth in sections 330 and 331 of the Bankruptcy Code,

Jenner & Block submits that the compensation requested is for actual and necessary services and

expenses and is reasonable, based upon the nature, extent and value of such services, the time spent

thereon, and the costs of comparable services in a case under the Bankruptcy Code. Jenner & Block

submits, therefore, that its fees and expenses were actual, necessary, reasonable, and justified, and

should be allowed in full.

          29.    Jenner & Block has necessarily and properly expended 510.7 hours of services in

the performance of its duties as lead counsel to the Committee during the Application Period.

Jenner & Block respectfully requests an interim fee allowance for professional services rendered

in the amount of $308,798.00 (comprising 80% of $385,997.50). Jenner & Block has also

necessarily incurred reasonable and necessary disbursements in the amount of $2,956.55 in the

performance of Jenner & Block’s duties to the Committee during the Application Period and

respectfully requests reimbursement of such amount.

          30.    As stated in the Declaration of Catherine L. Steege, annexed hereto as Exhibit D,

Jenner & Block has not agreed to share any compensation to be received herein with any other

person.



                                                 10
            Case 20-11177-KBO         Doc 726       Filed 09/21/20   Page 11 of 50




       WHEREFORE, Jenner & Block respectfully requests an interim award of compensation

for professional services rendered as lead counsel to the Committee during the Application

Period in the sum of $308,798.00 (comprising 80% of $385,997.50) together with reimbursement

of disbursements in the amount of $2,956.55 and for such other and further relief as the Court

deems just and proper.

Dated: September 21, 2020                            Respectfully submitted,
Chicago, Illinois
                                                    By: /s/ Catherine L. Steege

                                                    SAUL EWING ARNSTEIN & LEHR LLP

                                                    Mark Minuti (DE Bar No. 2659
                                                    Lucian B. Murley (DE Bar No. 4892)
                                                    1201 N. Market Street
                                                    Suite 2300
                                                    Wilmington, DE 19801
                                                    Telephone: (302) 421-6898
                                                    Fax: (302) 421-6813
                                                    mark.minuti@saul.com
                                                    luke.murley@saul.com

                                                    -and-

                                                    JENNER & BLOCK LLP

                                                    Catherine L. Steege (admitted pro hac vice)
                                                    Landon R. Raiford (admitted pro hac vice)
                                                    William A. Williams (admitted pro hac vice)
                                                    353 N. Clark Street
                                                    Chicago, Illinois 60654
                                                    Telephone: (312) 923-2952
                                                    Fax: (312) 840-7352
                                                    csteege@jenner.com
                                                    lraiford@jenner.com
                                                    wwilliams@jenner.com

                                                    Counsel to the Official Committee of
                                                    Unsecured Creditors of Akorn, Inc.




                                               11
                 Case 20-11177-KBO           Doc 726        Filed 09/21/20        Page 12 of 50




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

    In re:                                               Chapter 11

    AKORN, INC., et al.,                                 Case No. 20-11177 (KBO)
                                                         (Jointly Administered)
                    Debtors.3
                                                         Obj. Deadline: October 13, 2020 at 4:00 p.m. (ET)

     NOTICE OF THIRD MONTHLY APPLICATION OF JENNER & BLOCK LLP FOR
     ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF EXPENSES AS
    COUNSEL FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR
          THE PERIOD FROM AUGUST 1, 2020 THROUGH AUGUST 31, 2020

             PLEASE TAKE NOTICE that the Official Committee of Unsecured Creditors (the

“Committee”) appointed in the chapter 11 cases of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) filed the Third Monthly Application of Jenner & Block

LLP for Allowance of Compensation and Reimbursement of Expenses as Counsel for the Official

Committee of Unsecured Creditors for the Period from August 1, 2020 through August 31, 2020

(the “Application”) with the United States Bankruptcy Court for the District of Delaware

(“Court”).

             PLEASE TAKE FURTHER NOTICE that objections to the Application, if any, are

required to be filed on or before October 13, 2020 at 4:00 p.m. (ET) (the “Objection Deadline”)

with the Clerk of the United States Bankruptcy Court for the District of Delaware, 3rd Floor, 824

North Market Street, Wilmington, Delaware 190801.




3
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics, Inc.
(6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115); Hi-Tech
Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings Sub,
LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois 60045.
            Case 20-11177-KBO          Doc 726       Filed 09/21/20    Page 13 of 50




       PLEASE TAKE FURTHER NOTICE that objections to the Application, if any, must be

in writing, filed with the Clerk of the United States Bankruptcy Court for the District of Delaware,

3rd Floor, 824 North Market Street, Wilmington, Delaware, 19801, and served upon and received

by the following Application Recipients: (i) counsel to the Committee, Jenner & Block LLP, 353

N. Clark Street, Chicago, Illinois 60654, Attn: Catherine L. Steege, Landon S. Raiford, and

William A. Williams; (ii) co-counsel to the Committee, Saul Ewing Arnstein & Lehr LLP, P.O.

Box 1266, Wilmington, DE 19899, Attn: Mark Minuti; (iii) the Debtors, Akorn, Inc., 1925 W.

Field Court, Suite 300, Lake Forest, Illinois 60045, Attn: Joseph Bonaccorsi; (iv) counsel to the

Debtors, Kirkland & Ellis LLP, 300 North LaSalle, Chicago, Illinois 60654, Attn: Patrick J. Nash,

Jr., P.C., Gregory F. Pesce, Christopher M. Hayes, and Dan Latona, and Kirkland & Ellis LLP,

601 Lexington Avenue, New York, New York 10022, Attn: Nicole L. Greenblatt, P.C.; (v) co-

counsel to the Debtors, Richards, Layton & Finger P.A., 920 N. King Street, Wilmington,

Delaware 19801, Attn: Paul N. Heath, Amanda R. Steele, Zachary I. Shapiro, and Brett M.

Haywood; (vi) counsel to the Prepetition Agent, Wilmer Cutler Pickering Hale and Dorr LLP, 7

World Trade Center, 250 Greenwich Street, New York, New York 10007, Attn: Andrew Goldman;

(vii) counsel to the Ad Hoc Group, Gibson Dunn & Crutcher, 200 Park Avenue, New York, New

York 10166, Attn: Scott J. Greenberg and Michael J. Cohen, and Young Conaway Stargatt &

Taylor, LLP, 1000 North King Street, Wilmington, Delaware 19801, Attn: Robert S. Brady; (viii)

the United States Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington, Delaware 19801,

Attn: Jane M. Leamy; and (ix) counsel to any other statutory committee appointed in these chapter

11 cases (each an “Application Recipient,” and, collectively, the “Application Recipients”).

       PLEASE TAKE FURTHER NOTICE THAT PURSUANT TO THE ORDER

ESTABLISHING           PROCEDURES           FOR       INTERIM         COMPENSATION             AND



                                                 2
           Case 20-11177-KBO   Doc 726       Filed 09/21/20   Page 14 of 50




REIMBURSEMENT OF EXPENSES OF PROFESSIONALS [DKT. NO. 218], IF NO

OBJECTIONS ARE FILED AND SERVED IN ACCORDANCE WITH THE ABOVE

PROCEDURE, THE DEBTORS WILL BE AUTHORIZED TO PAY 80% OF THE

REQUESTED FEES AND 100% OF THE REQUESTED EXPENSES WITHOUT FURTHER

ORDER OF THE COURT.

Dated: September 21, 2020                     Respectfully submitted,
Chicago, Illinois
                                             By: /s/ Catherine L. Steege

                                             SAUL EWING ARNSTEIN & LEHR LLP

                                             Mark Minuti (DE Bar No. 2659
                                             Lucian B. Murley (DE Bar No. 4892)
                                             1201 N. Market Street
                                             Suite 2300
                                             Wilmington, DE 19801
                                             Telephone: (302) 421-6898
                                             Fax: (302) 421-6813
                                             mark.minuti@saul.com
                                             luke.murley@saul.com

                                             -and-

                                             JENNER & BLOCK LLP

                                             Catherine L. Steege (admitted pro hac vice)
                                             Landon R. Raiford (admitted pro hac vice)
                                             William A. Williams (admitted pro hac vice)
                                             353 N. Clark Street
                                             Chicago, Illinois 60654
                                             Telephone: (312) 923-2952
                                             Fax: (312) 840-7352
                                             csteege@jenner.com
                                             lraiford@jenner.com
                                             wwilliams@jenner.com

                                             Counsel to the Official Committee of
                                             Unsecured Creditors of Akorn, Inc.




                                         3
          Case 20-11177-KBO     Doc 726    Filed 09/21/20    Page 15 of 50




                                     EXHIBIT A

                        Summary of Billing by Professional


  Title               Name              Year      Hourly      Hours       Total
                                       Admitted    Rate       Billed      Fees
              Catherine L. Steege        1982     $1,225       26.3     $32,217.50
              Susan J. Kohlmann          1983     $1,225        4.5      $5,512.50
              Raymond D. Sinnappan       1997      $975         3.2      $3,120.00
Partner       Gianni P. Servodidio       1994      $950         3.0      $2,850.00
              Anna Meresidis             2004      $925         0.3        $277.50
              Landon S. Raiford          2008      $900       102.9     $92,610.00
              Angela M. Allen            2008      $900        63.8     $57,420.00
              John D. VanDeventer        2014      $780        61.3     $47,814.00
              William A. Williams        2015      $630       113.7     $71,631.00
Associate
              Sharon K. Moraes           2016      $630         0.4        $252.00
              Adam T. Swingle            2018      $570        13.6      $7,752.00
Special
                                                               95.6     $55,926.00
Counsel       Laura E. Pelanek            2004     $585
              Toi D. Hooker               N/A      $400        17.1      $6,840.00
Paralegal
              Catherine R. Caracci        N/A      $355         0.5       $177.50
Library
              Paul S. Ramonas             N/A      $355        4.5       $1,597.50
Services
                        TOTAL                                 510.7    $385,997.50
          Case 20-11177-KBO        Doc 726    Filed 09/21/20   Page 16 of 50




                                      EXHIBIT B

                          Compensation by Project Category

                                                        Total
Project Category                                        Hours       Total Fees
Case Administration (10059)                               7.8         $4,777.00
Sale Motion (10006)                                      29.3        $25,048.50
DIP Financing (10016)                                     3.3         $2,131.50
Plan of Reorganization (10024)                           68.5        $58,298.00
Retention Application & Fee Petitions (10032)             6.3         $4,504.50
Committee Meetings (10041)                                7.9         $7,955.00
Communications with Creditors (10075)                     3.1         $2,304.00
Review & Analysis of Bank Liens (10083)                  59.3        $43,650.50
Review & Analysis of Claims Against Insiders (10091)    316.3       $227,727.00
Equity Committee Request (10113)                          0.2           $126.00
Review of Claims (1021)                                   8.7         $9,475.50
TOTAL                                                   510.7       $385,997.50
                  Case 20-11177-KBO          Doc 726          Filed 09/21/20            Page 17 of 50
                                                        LAW OFFICES

                                            JENNER & BLOCK LLP
                                                      353 N. Clark Street
                                                 CHICAGO, ILLINOIS 60654-3456
                                                        (312) 222-9350




CLIENT NUMBER:               70192
                                                                                                DELIVERY VIA EMAIL
COMBINED INVOICE


                                                                                                        SEPTEMBER 14, 2020
     AKORN INC                                                                                           INVOICE # 9542561
     AKORN CREDITORS COMMITTEE
     1925 WEST FIELD COURT
     SUITE 300
     LAKE FOREST, IL 60045




FOR PROFESSIONAL SERVICES RENDERED
THROUGH AUGUST 31, 2020:                                                                                                $ 385,997.50

DISBURSEMENTS                                                                                                             $ 2,956.55

                                                  TOTAL INVOICE                                                         $ 388,954.05




    ALL PAYMENTS DUE WITHIN 30 DAYS OF INVOICE                                  Federal Identification No. XX-XXXXXXX
                  Case 20-11177-KBO          Doc 726         Filed 09/21/20         Page 18 of 50
                                                    LAW OFFICES

                                         JENNER & BLOCK LLP
                                                  353 N. Clark Street
                                             CHICAGO, ILLINOIS 60654-3456
                                                    (312) 222-9350



COMBINED INVOICE

AKORN INC.                                                                                             INVOICE # 9542561
AKORN CREDITORS COMMITTEE
1925 WEST FIELD COURT
SUITE 300
LAKE FOREST, IL 60045

CLIENT NUMBER: 70192                                                                                SEPTEMBER 14, 2020

FOR PROFESSIONAL SERVICES RENDERED
THROUGH AUGUST 31, 2020:


SALE MOTION                                                                                   MATTER NUMBER - 10006

  8/03/20   CS              .30    Telephone conference with L. Raiford re sale.                                     367.50

  8/04/20   CS              .30    Telephone conference with Committee member re sale                                367.50
                                   status.

  8/05/20   CS              .30    Telephone conference with P. Nash re sale.                                        367.50

  8/05/20   CS              .20    Email re lien objection extension/sale.                                           245.00

  8/05/20   CS              .20    Telephone conference with L. Raiford re sale.                                     245.00

  8/05/20   CS              .40    Telephone conference with A. Glenn re Whitebox offer.                             490.00

  8/06/20   CS              .50    Email to Committee re status of sale.                                             612.50

  8/06/20   LSR            1.20    Review plan and sale motions and drafted outline of                              1,080.00
                                   potential objections

  8/06/20   WAW            4.10    Researched additional case law re sale objection.                                2,583.00

  8/07/20   CS             1.40    Meeting re claims and committee meeting preparation                              1,715.00
                                   (1.0); telephone conference with K. Cornish re
                                   Whitebox proposal (.4).

  8/07/20   WAW            1.20    Researched additional case law re sale objection.                                 756.00

  8/08/20   CS              .10    Emails with A. Glenn re Whitebox order.                                           122.50

  8/09/20   CS              .20    Telephone conference with L. Raiford re lender issues                             245.00
                                   with sale.

  8/09/20   LSR            1.70    Communications with team re settlement strategy.                                 1,530.00



    ALL PAYMENTS DUE WITHIN 30 DAYS OF INVOICE                              Federal Identification No. XX-XXXXXXX


                                                    Page 1
                Case 20-11177-KBO          Doc 726         Filed 09/21/20         Page 19 of 50
                                                  LAW OFFICES

                                       JENNER & BLOCK LLP
                                                353 N. Clark Street
                                           CHICAGO, ILLINOIS 60654-3456
                                                  (312) 222-9350



8/10/20   CS              .20    Telephone conference with P. Nash re equity deal.                                 245.00

8/10/20   CS              .30    Telephone conference with A. Glenn re equity deal.                                367.50

8/10/20   WAW            2.80    Researched additional case law re sale objection.                                1,764.00

8/10/20   WAW             .40    Conferred with L. Raiford re sale objection research.                             252.00

8/10/20   WAW            1.30    Continued drafting sale objection.                                                819.00

8/11/20   CS              .30    Telephone conference with P. Nash re offer to lenders                             367.50
                                 re sale.

8/12/20   CS              .30    Prepared settlement demand (.2) and email with S.                                 367.50
                                 Greenberg re same (.1).

8/12/20   WAW             .20    Conferred with L. Raiford re settlement negotiations                              126.00
                                 with lenders.

8/13/20   WAW             .30    Multiple email correspondence with Jenner team re                                 189.00
                                 settlement negotiations.

8/14/20   CS              .30    Telephone conference with A. Glenn re alternative                                 367.50
                                 equity plan.

8/18/20   CS              .10    Telephone conference with P. Nash re sale and                                     122.50
                                 Oaktree bid.

8/18/20   CS              .40    Email to Committee re Oaktree bid and lender offer.                               490.00

8/18/20   CS              .20    Telephone conference with L. Raiford re research re                               245.00
                                 lender offer and implementation through a sale.

8/18/20   WAW             .60    Telephone call with N. Zaccagnini re disputed asset                               378.00
                                 schedule and other open action items.

8/18/20   WAW             .40    Telephone call with L. Raiford re negotiations with                               252.00
                                 debtors and lenders.

8/19/20   LSR             .50    Communications with Kirkland and Gibson re sale                                   450.00
                                 issues.

8/21/20   CS              .20    Telephone conference with P. Nash re status of deal.                              245.00

8/21/20   CS              .20    Telephone conference with L. Raiford re sale issues.                              245.00

8/21/20   LSR            1.80    Reviewed and edited potential sale objection.                                    1,620.00

8/21/20   WAW             .40    Conferred with L. Raiford re status of sale negotiations.                         252.00


  ALL PAYMENTS DUE WITHIN 30 DAYS OF INVOICE                              Federal Identification No. XX-XXXXXXX


                                                  Page 2
                  Case 20-11177-KBO          Doc 726         Filed 09/21/20         Page 20 of 50
                                                    LAW OFFICES

                                         JENNER & BLOCK LLP
                                                  353 N. Clark Street
                                             CHICAGO, ILLINOIS 60654-3456
                                                    (312) 222-9350



  8/21/20   WAW             .40    Email correspondence with L. Raiford re sale issues.                                 252.00

  8/27/20   CS              .50    Attended status hearing re sale and confirmation.                                    612.50

  8/28/20   LSR            1.80    Reviewed sale objections filed by other parties.                                   1,620.00

  8/31/20   LSR            2.20    Reviewed proposed amendment to APA (.6); prepared                                  1,980.00
                                   for sale hearing (1.6).

  8/31/20   WAW             .90    Reviewed and summarized additional sale objections.                                  567.00

  8/31/20   WAW             .20    Multiple email correspondence re September 1                                         126.00
                                   evidentiary hearing.

                          29.30    PROFESSIONAL SERVICES                                                            $ 25,048.50


MATTER 10006 TOTAL                                                                                                   $ 25,048.50




    ALL PAYMENTS DUE WITHIN 30 DAYS OF INVOICE                              Federal Identification No. XX-XXXXXXX


                                                    Page 3
                  Case 20-11177-KBO          Doc 726         Filed 09/21/20         Page 21 of 50
                                                    LAW OFFICES

                                         JENNER & BLOCK LLP
                                                  353 N. Clark Street
                                             CHICAGO, ILLINOIS 60654-3456
                                                    (312) 222-9350




DIP FINANCING                                                                                 MATTER NUMBER - 10016

  8/05/20   ATS             .60    Corresponded with C. Steege re stipulation extending                                342.00
                                   challenge period (.1); began drafting same (.5).

  8/06/20   CS              .20    Revised stipulation re objection date.                                              245.00

  8/06/20   WAW             .30    Conferred with L. Raiford re challenge period                                       189.00
                                   stipulation.

  8/06/20   ATS            1.50    Drafted stipulation extending challenge period (1.2);                               855.00
                                   analyzed local rules re same (.2); corresponded with C.
                                   Steege and L. Raiford (.1).

  8/11/20   WAW             .20    Prepared stipulation further extending challenge period.                            126.00

  8/11/20   WAW             .20    Conferred with Jenner team re challenge period                                      126.00
                                   stipulation.

  8/13/20   CS              .10    Email re extension re lien challenge.                                               122.50

  8/13/20   WAW             .20    Arranged for filing and service of challenge period                                 126.00
                                   stipulation.

                           3.30    PROFESSIONAL SERVICES                                                            $ 2,131.50


MATTER 10016 TOTAL                                                                                                   $ 2,131.50




    ALL PAYMENTS DUE WITHIN 30 DAYS OF INVOICE                              Federal Identification No. XX-XXXXXXX


                                                    Page 4
                  Case 20-11177-KBO          Doc 726         Filed 09/21/20         Page 22 of 50
                                                    LAW OFFICES

                                         JENNER & BLOCK LLP
                                                  353 N. Clark Street
                                             CHICAGO, ILLINOIS 60654-3456
                                                    (312) 222-9350




PLAN OF REORGANIZATION                                                                        MATTER NUMBER - 10024

  8/01/20   ATS            3.70    Drafted response to Fresenius' classification motion                             2,109.00
                                   (1.8); researched additional authority for response
                                   (1.5); analyzed pleadings in prepetition litigation related
                                   to claims (.4).

  8/03/20   CS              .70    Revised response to Fresenius classification motion.                              857.50

  8/03/20   CS              .30    Email to Committee re Fresenius response.                                         367.50

  8/03/20   ATS            6.40    Finished draft of response to Fresenius' classification                          3,648.00
                                   motion (6.2); corresponded with L. Raiford re response
                                   and cases cited in response (.2).

  8/04/20   CS              .40    Telephone conference with Committee members re                                    490.00
                                   Fresenius motion to reclassify claims and response
                                   thereto.

  8/04/20   CS              .70    Revised and finalized objection to Fresenius motion.                              857.50

  8/04/20   ATS            1.40    Cite checked response to Fresenius' classification                                798.00
                                   motion.

  8/07/20   WAW             .40    Reviewed Fresenius reply in support of claim                                      252.00
                                   reclassification motion.

  8/10/20   WAW             .10    Email correspondence with J. VanDeventer re plan                                   63.00
                                   objection.

  8/11/20   CS              .10    Email to Committee re confirmation hearing.                                       122.50

  8/11/20   AMA             .90    Reviewed Plan and Disclosure Statement and draft                                  810.00
                                   objection re same.

  8/12/20   AMA            1.60    Continued reviewing Plan and revising objection re                               1,440.00
                                   same.

  8/13/20   AMA            1.10    Reviewed Plan and continued revising objection re                                 990.00
                                   same.

  8/17/20   AMA             .30    Continued research and drafting objection re Plan.                                270.00

  8/18/20   AMA            1.00    Reviewed correspondence re status of sale and plan                                900.00
                                   (.2); continued research and drafting plan objection (.8).

  8/19/20   CS              .30    Telephone conference with M. Parker re plan and                                   367.50
                                   compromise.


    ALL PAYMENTS DUE WITHIN 30 DAYS OF INVOICE                              Federal Identification No. XX-XXXXXXX


                                                    Page 5
                Case 20-11177-KBO          Doc 726         Filed 09/21/20         Page 23 of 50
                                                  LAW OFFICES

                                       JENNER & BLOCK LLP
                                                353 N. Clark Street
                                           CHICAGO, ILLINOIS 60654-3456
                                                  (312) 222-9350



8/19/20   AMA             .90    Conferred with L. Raiford re status of settlement (.3);                           810.00
                                 reviewed correspondence re same (.2); continued
                                 researching and drafting objection (.4).

8/19/20   LSR            2.50    Worked on various issues re plan and accompanying                                2,250.00
                                 sale of assets.

8/19/20   WAW            4.20    Researched case law re various issues related to                                 2,646.00
                                 effectuating settlement with debtors and lenders
                                 through chapter 11 plan.

8/19/20   WAW             .80    Prepared summary of research for C. Steege and L.                                 504.00
                                 Raiford.

8/20/20   CS              .20    Telephone conference with P. Nash re settlement.                                  245.00

8/20/20   CS              .20    Telephone conference with L. Raiford re settlement.                               245.00

8/20/20   AMA             .50    Conferred with J. VanDeventer re status (.3); conferred                           450.00
                                 with L. Raiford re same (.2).

8/20/20   LSR            1.50    Communications with debtors re plan status (.5);                                 1,350.00
                                 worked on potential amendments to plan (1.0).

8/21/20   AMA             .40    Correspondence re Plan settlement and reviewed same                               360.00
                                 (.3); conferred with L. Raiford re same (.1).

8/22/20   AMA             .20    Correspondence with L. Raiford and J. VanDeventer re                              180.00
                                 Plan settlement and reviewed correspondence re
                                 same.

8/22/20   LSR            1.50    Worked on potential plan objection.                                              1,350.00

8/22/20   WAW             .20    Reviewed first amended plan supplement.                                           126.00

8/22/20   WAW             .40    Reviewed objections filed by various creditors to plan                            252.00
                                 confirmation, the proposed sale, and/or the assumption
                                 and assignment of contracts.

8/23/20   CS              .30    Reviewed revised plan and commented on same.                                      367.50

8/23/20   CS              .60    Emails with S. Greenberg re plan.                                                 735.00

8/23/20   CS              .20    Emails with Huron team re deal.                                                   245.00

8/23/20   CS              .30    Telephone conference with T. Martin re deal and                                   367.50
                                 strategy.




  ALL PAYMENTS DUE WITHIN 30 DAYS OF INVOICE                              Federal Identification No. XX-XXXXXXX


                                                  Page 6
                Case 20-11177-KBO          Doc 726         Filed 09/21/20         Page 24 of 50
                                                  LAW OFFICES

                                       JENNER & BLOCK LLP
                                                353 N. Clark Street
                                           CHICAGO, ILLINOIS 60654-3456
                                                  (312) 222-9350



8/23/20   AMA             .80    Conferred with L. Raiford re plan settlement (.4);                                720.00
                                 correspondence with J. VanDeventer re same (.1);
                                 continued drafting objection re same (.3).

8/24/20   CS              .40    Telephone conference with A. Allen and L. Raiford re                              490.00
                                 deal.

8/24/20   CS              .70    Revised Statement re plan.                                                        857.50

8/24/20   CS              .30    Telephone conference with P. Nash re settlement of                                367.50
                                 case and plan.

8/24/20   CS              .40    Telephone conference with L. Raiford re settlement.                               490.00

8/24/20   CS              .20    Email to Committee re settlement.                                                 245.00

8/24/20   CS              .30    Emails with S. Greenberg re deal.                                                 367.50

8/24/20   AMA            7.60    Conferred with L. Raiford and C. Steege re settlement                            6,840.00
                                 (.3); correspondence re same (.2); continued
                                 researching and drafting plan objection (5.2); conferred
                                 with L. Raiford re same (.4); drafted and reviewed
                                 statement in support (.7); conferences with L. Raiford re
                                 same (.6); reviewed correspondence re same (.2).

8/24/20   LSR            2.20    Reviewed plan supplement materials.                                              1,980.00

8/25/20   CS              .60    Telephone conference with K. Cornish re plan and                                  735.00
                                 settlement.

8/25/20   CS              .20    Telephone conference with P. Nash re hearing.                                     245.00

8/25/20   CS              .60    Revised statement re support of plan.                                             735.00

8/25/20   AMA             .30    Correspondence with L. Raiford re plan and settlement.                            270.00

8/25/20   LSR            1.60    Drafted and modified plan support filing for committee.                          1,440.00

8/25/20   WAW             .90    Reviewed objections to plan confirmation.                                         567.00

8/25/20   WAW             .80    Prepared summary of confirmation objections.                                      504.00

8/26/20   AMA             .30    Reviewed Plan objections.                                                         270.00

8/26/20   LSR             .80    Call with debtor's counsel re plan objections.                                    720.00

8/26/20   WAW             .50    Telephone call with D. Patel re various plan objections.                          315.00

8/26/20   WAW             .30    Telephone call with L. Raiford re plan objections.                                189.00


  ALL PAYMENTS DUE WITHIN 30 DAYS OF INVOICE                              Federal Identification No. XX-XXXXXXX


                                                  Page 7
                  Case 20-11177-KBO          Doc 726         Filed 09/21/20         Page 25 of 50
                                                    LAW OFFICES

                                         JENNER & BLOCK LLP
                                                  353 N. Clark Street
                                             CHICAGO, ILLINOIS 60654-3456
                                                    (312) 222-9350



  8/26/20   WAW             .40    Multiple email correspondence with Jenner team re                                    252.00
                                   pretrial hearing on August 27.

  8/27/20   LSR            2.50    Reviewed amended proposed confirmation order (.5);                                 2,250.00
                                   reviewed Tribune unfair discrimination decision and
                                   impact on Akorn plan (.4); reviewed proposed sale
                                   order (.8); attended pre-trial hearing on plan
                                   confirmation (.5).

  8/27/20   WAW            1.00    Attended pretrial hearing re sale and confirmation                                   630.00
                                   hearings.

  8/28/20   LSR            3.30    Reviewed plan objections.                                                          2,970.00

  8/28/20   WAW             .40    Telephone call with D. Patel re various confirmation                                 252.00
                                   objections.

  8/29/20   LSR            2.20    Continued to review pleadings filed in connection with                             1,980.00
                                   plan confirmation.

  8/31/20   CS             1.00    Prepared for sale hearing and confirmation hearing.                                1,225.00

  8/31/20   CS             2.00    Reviewed all objections to plan to prepare for hearing.                            2,450.00

  8/31/20   AMA             .40    Correspondence with L. Raiford re insurance policies                                 360.00
                                   (.3); reviewed correspondence re status (.1).

  8/31/20   WAW             .80    Reviewed and summarized additional objections to plan                                504.00
                                   confirmation.

  8/31/20   WAW             .40    Reviewed exhibits in advance of September 1                                          252.00
                                   evidentiary hearing.

                          68.50    PROFESSIONAL SERVICES                                                            $ 58,298.00


MATTER 10024 TOTAL                                                                                                   $ 58,298.00




    ALL PAYMENTS DUE WITHIN 30 DAYS OF INVOICE                              Federal Identification No. XX-XXXXXXX


                                                    Page 8
                  Case 20-11177-KBO          Doc 726         Filed 09/21/20         Page 26 of 50
                                                    LAW OFFICES

                                         JENNER & BLOCK LLP
                                                  353 N. Clark Street
                                             CHICAGO, ILLINOIS 60654-3456
                                                    (312) 222-9350




RETENTION APPLICATIONS AND FEE PETITIONS                                                      MATTER NUMBER - 10032

  8/07/20   CS              .30    Revised monthly fee statement.                                                      367.50

  8/12/20   CS              .60    Revised fee statement.                                                              735.00

  8/12/20   WAW             .10    Email correspondence with C. Steege re July fee                                      63.00
                                   statement.

  8/14/20   WAW            1.10    Prepared Jenner & Block's July 2020 fee statement.                                  693.00

  8/20/20   WAW            3.10    Prepared Jenner & Block's July 2020 fee statement.                                1,953.00

  8/21/20   WAW            1.10    Finalized and coordinated filing and service of Jenner &                            693.00
                                   Block's and Huron's July 2020 fee statements.

                           6.30    PROFESSIONAL SERVICES                                                            $ 4,504.50


MATTER 10032 TOTAL                                                                                                   $ 4,504.50




    ALL PAYMENTS DUE WITHIN 30 DAYS OF INVOICE                              Federal Identification No. XX-XXXXXXX


                                                    Page 9
                  Case 20-11177-KBO          Doc 726         Filed 09/21/20         Page 27 of 50
                                                    LAW OFFICES

                                         JENNER & BLOCK LLP
                                                  353 N. Clark Street
                                             CHICAGO, ILLINOIS 60654-3456
                                                    (312) 222-9350




COMMITTEE MEETINGS                                                                            MATTER NUMBER - 10041

  8/09/20   CS              .30    Prepared email to committee re meeting.                                             367.50

  8/10/20   CS             1.10    Attended Committee meeting.                                                       1,347.50

  8/10/20   CS              .50    Telephone conference with L. Raiford, A. Allen re                                   612.50
                                   preparation for call with committee.

  8/10/20   CS              .60    Revised slides for presentation deck for meeting.                                   735.00

  8/10/20   CS              .10    Telephone conference with D. Patel re committee                                     122.50
                                   meeting.

  8/10/20   LSR            4.10    Edited presentation to committee for upcoming meeting                             3,690.00
                                   (2.7); meeting with Huron re same (.3); attended
                                   meeting of committee (1.1).

  8/31/20   LSR            1.20    Drafted emails to committee summarizing current state                             1,080.00
                                   of case including plan confirmation hearing.

                           7.90    PROFESSIONAL SERVICES                                                            $ 7,955.00


MATTER 10041 TOTAL                                                                                                   $ 7,955.00




    ALL PAYMENTS DUE WITHIN 30 DAYS OF INVOICE                              Federal Identification No. XX-XXXXXXX


                                                   Page 10
                   Case 20-11177-KBO         Doc 726         Filed 09/21/20         Page 28 of 50
                                                    LAW OFFICES

                                         JENNER & BLOCK LLP
                                                  353 N. Clark Street
                                             CHICAGO, ILLINOIS 60654-3456
                                                    (312) 222-9350




CASE ADMINISTRATION                                                                           MATTER NUMBER - 10059

  8/03/20   WAW             .40    Reviewed Debtors' amended bankruptcy schedules.                                     252.00

  8/04/20   WAW             .50    Weekly conference call with L. Raiford and Huron team                               315.00
                                   re current action item.

  8/05/20   WAW            1.30    Reviewed additional documents produced by the                                       819.00
                                   Debtors.

  8/05/20   TDHX            .90    Quality control check data.                                                         360.00

  8/06/20   TDHX            .40    Archived team email communications.                                                 160.00

  8/07/20   WAW             .80    Conference call with Jenner team, Huron team, and                                   504.00
                                   Saul Ewing team re current action items.

  8/10/20   WAW             .40    Telephone call with L. Raiford re current action items.                             252.00

  8/12/20   WAW             .60    Conference call with Huron team re current action                                   378.00
                                   items.

  8/12/20   WAW             .30    Reviewed Debtors' motion to abandon equity interests                                189.00
                                   in Mauritian subsidiary.

  8/18/20   WAW             .10    Reviewed Debtors' motion for extension of time to                                    63.00
                                   remove pending lawsuits.

  8/19/20   WAW             .60    Conferred with L. Raiford re various open action items.                             378.00

  8/19/20   WAW             .20    Reviewed MDL plaintiffs' motion for relief from stay.                               126.00

  8/22/20   LSR             .60    Reviewed amended schedules.                                                         540.00

  8/22/20   WAW             .40    Reviewed amended schedules and statements of                                        252.00
                                   financial affairs filed on August 22.

  8/23/20   WAW             .30    Multiple email correspondence with L. Raiford re open                               189.00
                                   action items.

                           7.80    PROFESSIONAL SERVICES                                                            $ 4,777.00


MATTER 10059 TOTAL                                                                                                   $ 4,777.00




    ALL PAYMENTS DUE WITHIN 30 DAYS OF INVOICE                              Federal Identification No. XX-XXXXXXX


                                                   Page 11
                   Case 20-11177-KBO          Doc 726         Filed 09/21/20         Page 29 of 50
                                                     LAW OFFICES

                                          JENNER & BLOCK LLP
                                                   353 N. Clark Street
                                              CHICAGO, ILLINOIS 60654-3456
                                                     (312) 222-9350




EXPENSES                                                                                       MATTER NUMBER - 10067

DISBURSEMENTS

   7/29/20   B&W Copy                                                                                                     91.19
   7/31/20   B&W Copy                                                                                                      4.84
   8/03/20   B&W Copy                                                                                                      3.41
   8/04/20   B&W Copy                                                                                                    108.57
   8/11/20   B&W Copy                                                                                                     67.32
   8/12/20   08/12/2020 UPS Delivery Service 1Z6134380193937978                                                           20.34
   8/19/20   Us Messenger 07/23/2020                                                                                      15.02
   8/25/20   B&W Copy                                                                                                     22.88
   8/26/20   B&W Copy                                                                                                     10.78
   8/27/20   B&W Copy                                                                                                      1.32
   8/28/20   B&W Copy                                                                                                     42.79
   8/31/20   Lexis Research                                                                                              119.07
   8/31/20   Lexis Research                                                                                              205.96
   8/31/20   Westlaw Research                                                                                          1,838.56
   8/31/20   Westlaw Research                                                                                              4.37
   8/31/20   Westlaw Research                                                                                            225.42
   8/31/20   Westlaw Research                                                                                            174.71
             TOTAL DISBURSEMENTS                                                                                     $ 2,956.55

MATTER 10067 TOTAL                                                                                                    $ 2,956.55




     ALL PAYMENTS DUE WITHIN 30 DAYS OF INVOICE                              Federal Identification No. XX-XXXXXXX


                                                    Page 12
                  Case 20-11177-KBO          Doc 726         Filed 09/21/20         Page 30 of 50
                                                    LAW OFFICES

                                         JENNER & BLOCK LLP
                                                  353 N. Clark Street
                                             CHICAGO, ILLINOIS 60654-3456
                                                    (312) 222-9350




COMMUNICATION WITH CREDITORS                                                                  MATTER NUMBER - 10075

  8/03/20   WAW             .50    Telephone call with D. Patel re various case issues.                                315.00

  8/17/20   LSR             .50    Responded to creditor inquiries re case status.                                     450.00

  8/18/20   WAW             .30    Telephone call with D. Patel re negotiations with                                   189.00
                                   debtors and lenders.

  8/19/20   LSR             .20    Call with litigation claimants re case status.                                      180.00

  8/19/20   WAW             .80    Telephone call with D. Patel re various open issues.                                504.00

  8/25/20   LSR             .60    Call with Paul Weiss re case status.                                                540.00

  8/31/20   WAW             .10    Email correspondence with creditor re claim inquiry.                                 63.00

  8/31/20   WAW             .10    Email correspondence with L. Raiford re inquiry from                                 63.00
                                   creditor.

                           3.10    PROFESSIONAL SERVICES                                                            $ 2,304.00


MATTER 10075 TOTAL                                                                                                   $ 2,304.00




    ALL PAYMENTS DUE WITHIN 30 DAYS OF INVOICE                              Federal Identification No. XX-XXXXXXX


                                                   Page 13
                  Case 20-11177-KBO          Doc 726         Filed 09/21/20         Page 31 of 50
                                                    LAW OFFICES

                                         JENNER & BLOCK LLP
                                                  353 N. Clark Street
                                             CHICAGO, ILLINOIS 60654-3456
                                                    (312) 222-9350




REVIEW AND ANALYSIS OF BANK LIENS                                                             MATTER NUMBER - 10083

  8/01/20   AM              .30    Review of collateral memo and correspondence with S,                              277.50
                                   Moraes on same

  8/01/20   SKM             .40    Finalized collateral review memo.                                                 252.00

  8/01/20   WAW            7.40    Continued drafting complaint against lenders.                                    4,662.00

  8/01/20   WAW            2.10    Researched additional case law re claims against                                 1,323.00
                                   lenders.

  8/02/20   WAW            8.30    Continued drafting complaint against lenders.                                    5,229.00

  8/03/20   LSR            4.40    Edited complaint against lenders seeking to avoid liens                          3,960.00
                                   (3.7); edited letter to company re same (.7)

  8/04/20   LSR            6.20    Edited lender complaint                                                          5,580.00

  8/04/20   WAW            2.10    Prepared schedule of disputed assets to attach to                                1,323.00
                                   complaint.

  8/04/20   WAW             .40    Conferred with Huron team re schedule of disputed                                 252.00
                                   assets.

  8/06/20   LSR            2.90    Edited lender complaint in light of company interviews                           2,610.00

  8/06/20   WAW            1.40    Reviewed L. Raiford's revisions to complaint.                                     882.00

  8/07/20   WAW            1.40    Telephone call with L. Raiford re revisions to complaint.                         882.00

  8/08/20   LSR            1.70    Edited lender complaint                                                          1,530.00

  8/08/20   WAW             .40    Conferred with L. Raiford re claims against lenders.                              252.00

  8/09/20   CS              .40    Revised lender complaint.                                                         490.00

  8/09/20   LSR            2.30    Edited lender complaint.                                                         2,070.00

  8/09/20   WAW            1.40    Revised complaint to incorporate C. Steege's                                      882.00
                                   comments.

  8/09/20   WAW             .40    Conferred with C. Steege and L. Raiford re complaint.                             252.00

  8/10/20   CS             1.50    Revised lender complaint.                                                        1,837.50

  8/10/20   LEP            7.30    Drafted insert for complaint of Lender parties and                               4,270.50
                                   circulated.


    ALL PAYMENTS DUE WITHIN 30 DAYS OF INVOICE                              Federal Identification No. XX-XXXXXXX


                                                   Page 14
                  Case 20-11177-KBO          Doc 726         Filed 09/21/20         Page 32 of 50
                                                    LAW OFFICES

                                         JENNER & BLOCK LLP
                                                  353 N. Clark Street
                                             CHICAGO, ILLINOIS 60654-3456
                                                    (312) 222-9350



  8/11/20   CS             1.00    Revised lender complaint.                                                          1,225.00

  8/13/20   WAW            1.10    Conference call with L. Raiford and Huron team re                                    693.00
                                   complaint against lenders.

  8/13/20   WAW             .40    Reviewed updated analyses from Huron re claims                                       252.00
                                   against lenders.

  8/23/20   AMA             .30    Reviewed lender complaint.                                                           270.00

  8/24/20   WAW            3.20    Finalized complaint against lenders and related                                    2,016.00
                                   exhibits.

  8/24/20   WAW             .60    Multiple communications with L. Raiford re complaint                                 378.00
                                   and standing motion and status of settlement
                                   negotiations.

                          59.30    PROFESSIONAL SERVICES                                                            $ 43,650.50


MATTER 10083 TOTAL                                                                                                   $ 43,650.50




    ALL PAYMENTS DUE WITHIN 30 DAYS OF INVOICE                              Federal Identification No. XX-XXXXXXX


                                                   Page 15
                  Case 20-11177-KBO          Doc 726         Filed 09/21/20         Page 33 of 50
                                                    LAW OFFICES

                                         JENNER & BLOCK LLP
                                                  353 N. Clark Street
                                             CHICAGO, ILLINOIS 60654-3456
                                                    (312) 222-9350




REVIEW AND ANALYSIS OF CLAIMS AGAINST                                                         MATTER NUMBER - 10091
INSIDERS

  8/01/20   LEP            1.00    Proofread draft letter and circulated comments.                                   585.00

  8/01/20   LEP             .20    Revised outline.                                                                  117.00

  8/01/20   LEP            2.40    Reviewed documents in advance of witness interviews.                             1,404.00

  8/01/20   LSR            5.10    Prepared for interviews of PJT and debtors' insiders.                            4,590.00

  8/01/20   JDV            4.20    Drafted analysis of prior compensation for Akorn                                 3,276.00
                                   executive officers based on document productions and
                                   SEC filings.

  8/02/20   LEP             .30    Prepared interview exhibits and outline.                                          175.50

  8/02/20   AMA            2.40    Reviewed correspondence and summaries re                                         2,160.00
                                   interviews (.5); continued reviewing documents and
                                   preparation re same (1.2); correspondence with L.
                                   Pelanek and W. Williams re same (.1); conferred with L.
                                   Raiford re same (.5); correspondence re discovery (.1).

  8/02/20   LSR            4.00    Prepared for interviews of PJT and debtors' insiders.                            3,600.00

  8/03/20   CS              .20    Telephone conference with P. Nash re demand letters                               245.00
                                   re investigation.

  8/03/20   LEP            2.00    Participated in interview of J. Bonaccorsi.                                      1,170.00

  8/03/20   LEP            3.80    Participated in interview of H. Kim.                                             2,223.00

  8/03/20   LEP             .90    Revised demand letter to P. Nash.                                                 526.50

  8/03/20   LEP            4.70    Drafted interview memoranda for Bonaccorsi and Kim                               2,749.50
                                   and circulated for comment.

  8/03/20   LEP            2.10    Reviewed documents for interview preparation.                                    1,228.50

  8/03/20   AMA            7.10    Reviewed documents and transcripts and prepared for                              6,390.00
                                   Bonacorrsi interview (1.6); attended same (2.0);
                                   prepared for Portwood interview (1.6); correspondence
                                   with L. Raiford re same (.2); conferred with J.
                                   VanDeventer re letter (.3); reviewed same (.3);
                                   conferred with L. Raiford re status of investigation (.7);
                                   conferred with W. Williams re same (.4).




    ALL PAYMENTS DUE WITHIN 30 DAYS OF INVOICE                              Federal Identification No. XX-XXXXXXX


                                                   Page 16
                 Case 20-11177-KBO         Doc 726         Filed 09/21/20         Page 34 of 50
                                                  LAW OFFICES

                                       JENNER & BLOCK LLP
                                                353 N. Clark Street
                                           CHICAGO, ILLINOIS 60654-3456
                                                  (312) 222-9350



8/03/20   LSR            8.00    Prepared for PJT interview (.8); conducted interview of                          7,200.00
                                 same (2.8); interview of J. Bonacorsi (2.0); prepared for
                                 interview of D. Portwood (2.4)

8/03/20   JDV            7.20    Drafted demand letter to debtors re causes of action                             5,616.00
                                 against current and former directors and officers.

8/03/20   WAW            3.80    Participated in interview of H. Kim of PJT.                                      2,394.00

8/03/20   WAW            2.00    Participated in interview of J. Bonaccorsi.                                      1,260.00

8/03/20   WAW             .30    Conferred with L. Raiford re H. Kim and J. Bonaccorsi                             189.00
                                 inteviews.

8/03/20   WAW             .80    Reviewed draft of standing motion.                                                504.00

8/03/20   WAW             .20    Email correspondence with M. Minuti re standing                                   126.00
                                 motion.

8/03/20   TDHX            .40    Updated data room files for review by team..                                      160.00

8/03/20   TDHX           1.00    Worked on transmitting electronic data tor loading to                             400.00
                                 Relativity.

8/03/20   TDHX           1.20    Communications with vendors re data and issues re                                 480.00
                                 same.

8/03/20   TDHX           1.00    Quality control check data.                                                       400.00

8/04/20   LEP            2.60    Participated in D. Portwood interview.                                           1,521.00

8/04/20   LEP            4.10    Drafted interview memorandum of D. Portwood                                      2,398.50
                                 interview and circulated.

8/04/20   LEP            1.30    Reviewed recent production of compensation related                                760.50
                                 materials and circulated most relevant.

8/04/20   AMA            7.60    Reviewed documents and transcripts in preparation for                            6,840.00
                                 Portwood interview (.5); attended same (2.6); reviewed
                                 documents and transcripts re Weinstein and Bowles
                                 interviews (1.8); conferences with L. Raiford re
                                 interviews and status of investigation (.5); reviewed and
                                 revised letter to Debtor (.8); conferred with J.
                                 VanDeventer re same (.7); correspondence re same
                                 (.1); reviewed interview summaries and
                                 correspondence re same (.4); reviewed
                                 correspondence re claims (.2).




  ALL PAYMENTS DUE WITHIN 30 DAYS OF INVOICE                              Federal Identification No. XX-XXXXXXX


                                                 Page 17
                 Case 20-11177-KBO         Doc 726         Filed 09/21/20         Page 35 of 50
                                                  LAW OFFICES

                                       JENNER & BLOCK LLP
                                                353 N. Clark Street
                                           CHICAGO, ILLINOIS 60654-3456
                                                  (312) 222-9350



8/04/20   LSR            4.00    Conducted interview of D. Portwood (2.5); call with                              3,600.00
                                 debtors counsel re follow-up interviews (.5); call with
                                 Huron re same (1.0).

8/04/20   JDV            7.40    Drafted demand letter to debtors re causes of action                             5,772.00
                                 against current and former directors and officers (5.5);
                                 call with A. Allen re revisions to same (.7); reviewed
                                 newly produced documents re compensation (1.2).

8/04/20   WAW            2.60    Participated in interview of D. Portwood.                                        1,638.00

8/04/20   WAW            2.40    Continued drafting standing motion.                                              1,512.00

8/04/20   WAW             .40    Conferred with L. Raiford re A. Weinstein and D.                                  252.00
                                 Portwood interviews.

8/04/20   TDHX            .40    Updated data room files for review by team..                                      160.00

8/04/20   TDHX           1.00    Worked on transmitting electronic data tor loading to                             400.00
                                 Relativity.

8/04/20   TDHX            .80    Communications with vendors re data and issues re                                 320.00
                                 same.

8/04/20   TDHX            .40    Quality control check data.                                                       160.00

8/05/20   LEP            2.10    Participated in A. Weinstein interview.                                          1,228.50

8/05/20   LEP            2.00    Participated in J. Bowles interview.                                             1,170.00

8/05/20   LEP            3.50    Drafted A. Weinstein interview memorandum and                                    2,047.50
                                 circulated.

8/05/20   LEP             .40    Reviewed credit agreement for administrative agent                                234.00
                                 process provisions.

8/05/20   LEP            2.60    Worked on identifying lender parties for complaint.                              1,521.00

8/05/20   LEP             .80    Worked on J. Bowles interview memorandum.                                         468.00

8/05/20   AMA            8.50    Prepared for Weinstein and Bowles interviews and                                 7,650.00
                                 reviewed documents re same (2.9); correspondence
                                 with L. Raiford re same (.1); attended Weinstein
                                 interview (2.1); attended Bowles interview (3.0);
                                 conferred with L. Raiford re same (.6); conferred with
                                 W. Williams re same (.1); reviewed letter (.4); conferred
                                 with L. Raiford re same (.2); correspondence with J.
                                 VanDeventer re same (.1).



  ALL PAYMENTS DUE WITHIN 30 DAYS OF INVOICE                              Federal Identification No. XX-XXXXXXX


                                                 Page 18
                 Case 20-11177-KBO         Doc 726         Filed 09/21/20         Page 36 of 50
                                                  LAW OFFICES

                                       JENNER & BLOCK LLP
                                                353 N. Clark Street
                                           CHICAGO, ILLINOIS 60654-3456
                                                  (312) 222-9350



8/05/20   LSR           10.20    Prepared for A. Wesinstein interview (.6); conducted                             9,180.00
                                 interview of A. Weinstein (2.1); prepared for J. Bowles
                                 interview (1.0); conducted interview of J. Bowles (2.0);
                                 edited letter to company re potential claims against
                                 directors and officers (2.1); reviewed and edited
                                 interview summaries (2.3).

8/05/20   JDV            1.50    Revised demand letter to debtors re causes of action                             1,170.00
                                 against current and former directors and officers.

8/05/20   WAW            1.00    Participated in interview of A. Weinstein.                                        630.00

8/05/20   WAW            2.00    Participated in interview of J. Bowles.                                          1,260.00

8/05/20   WAW             .40    Conferred with L. Raiford and L. Pelanek re identifying                           252.00
                                 jurisdictional information for each defendant and
                                 incorporating same into complaint.

8/05/20   WAW            1.10    Continued drafting standing motion re claims.                                     693.00

8/05/20   TDHX            .30    Updated data room files for review by team..                                      120.00

8/05/20   TDHX            .80    Worked on transmitting electronic data tor loading to                             320.00
                                 Relativity.

8/05/20   TDHX           1.00    Communications with vendors re data and issues re                                 400.00
                                 same.

8/06/20   RDS            1.60    Attended conference call with L. Raiford and J.                                  1,560.00
                                 VanDeventer re executive compensation payment and
                                 program items (.7); reviewed materials and
                                 corresponded re same (.9).

8/06/20   LEP            1.20    Worked on identifying Lender group members for                                    702.00
                                 complaint and circulated.

8/06/20   LEP            2.70    Drafted J. Bowles interview memorandum and                                       1,579.50
                                 circulated.

8/06/20   LEP            1.10    Verified and updated draft letter regarding potential                             643.50
                                 claims and circulated.

8/06/20   LEP            2.30    Reviewed production and summarized and circulated                                1,345.50
                                 key documents.

8/06/20   LEP            1.70    Worked on identifying state of incorporation and                                  994.50
                                 principal places of businesses.




  ALL PAYMENTS DUE WITHIN 30 DAYS OF INVOICE                              Federal Identification No. XX-XXXXXXX


                                                 Page 19
                 Case 20-11177-KBO         Doc 726         Filed 09/21/20         Page 37 of 50
                                                  LAW OFFICES

                                       JENNER & BLOCK LLP
                                                353 N. Clark Street
                                           CHICAGO, ILLINOIS 60654-3456
                                                  (312) 222-9350



8/06/20   AMA            2.80    Conf. with C. Steege re status (.2); reviewed                                    2,520.00
                                 correspondence re same (.2); correspondence with L.
                                 Raiford re same (.3); correspondence with J.
                                 VanDeventer re same (.3); reviewed letter (.6); emailed
                                 C. Steege and team re same (.3); reviewed memos and
                                 chron (.6); emailed C. Steege re same (.1); reviewed
                                 correspondence re discovery (.2).

8/06/20   LSR             .70    Call with R. Sinnapan re 2019 and 2020 bonus                                      630.00
                                 programs

8/06/20   JDV            2.50    Revised demand letter based on feedback from A.                                  1,950.00
                                 Allen (.3); call with R. Sinnappan re analysis of 2019
                                 and 2020 bonuses for Akorn executives (.7); drafted
                                 background email to R. Sinnappan and list of questions
                                 for upcoming call with Akorn's compensation
                                 consultants (.8); reviewed applicable change in control
                                 provisions and potential effect on 2020 bonus
                                 payments (.7).

8/06/20   WAW            2.40    Continued drafting standing motion.                                              1,512.00

8/06/20   TDHX            .80    Worked on transmitting electronic data for loading to                             320.00
                                 Relativity.

8/06/20   TDHX           1.00    Communications with vendors re data and issues re                                 400.00
                                 same.

8/07/20   RDS            1.60    Prepared for and attended conference call with WTW re                            1,560.00
                                 2020 and 2019 executive compensation arrangements
                                 (1.4); communicated with L. Raiford and J.
                                 VanDeventer re same (0.2).

8/07/20   LEP            5.70    Worked on locating lender party information.                                     3,334.50

8/07/20   AMA            2.80    Correspondence with C. Steege re claims and letter                               2,520.00
                                 (.4); conferenced with. with J. VanDeventer re same
                                 (.5); reviewed analysis same (.3); conferenced with.
                                 with A. Swingle re same (.1); call with C. Steege, T.
                                 Martin and team re status of investigation and claims
                                 (.8); reviewed correspondence re same (.2);
                                 conferenced with. with L. Raiford re same (.3);
                                 correspondence with L. Raiford re discovery and
                                 reviewed same (.2).

8/07/20   LSR            3.60    Call with Willis Towers Watson re 2019 and 2020                                  3,240.00
                                 bonus compensation (1.5); reviewed and edit letter to
                                 company in light of same (.6); team call re claims (1.0);
                                 call with Paul Weiss re same (.5)


  ALL PAYMENTS DUE WITHIN 30 DAYS OF INVOICE                              Federal Identification No. XX-XXXXXXX


                                                 Page 20
                 Case 20-11177-KBO         Doc 726         Filed 09/21/20         Page 38 of 50
                                                  LAW OFFICES

                                       JENNER & BLOCK LLP
                                                353 N. Clark Street
                                           CHICAGO, ILLINOIS 60654-3456
                                                  (312) 222-9350



8/07/20   JDV            2.30    Call with compensation consultants for Akorn (1.5);                              1,794.00
                                 Revised demand letter based on feedback from A.
                                 Allen (.2); participated in call re preparation for
                                 upcoming Committee meeting and discussion of claims
                                 against directors and officers (.6).

8/07/20   WAW             .20    Reviewed Debtors' Q2 2020 10-K.                                                   126.00

8/07/20   WAW            1.60    Revised complaint per discussion with L. Raiford.                                1,008.00

8/07/20   TDHX           1.20    Communications with vendors re data and issues re                                 480.00
                                 same.

8/08/20   LEP            2.80    Worked on identifying lender parties for complaint.                              1,638.00

8/08/20   WAW            3.80    Revised complaint per discussion with L. Raiford.                                2,394.00

8/08/20   TDHX            .70    Communications with vendors re data and issues re                                 280.00
                                 same.

8/09/20   CS              .90    Revised demand letter re insiders.                                               1,102.50

8/09/20   LEP             .70    Revised lender group party information per ad hoc                                 409.50
                                 grouping and circulated.

8/09/20   AMA            1.00    Reviewed letter and analysis (.4); drafted summary of                             900.00
                                 same for presentation and correspondence with L.
                                 Raiford re same (.3); reviewed correspondence re letter
                                 and meeting (.3).

8/09/20   JDV             .70    Revised demand letter based on feedback from C.                                   546.00
                                 Steege.

8/09/20   WAW             .40    Reviewed draft demand letter re D&O claims.                                       252.00

8/10/20   LEP             .80    Worked on updating Lender party information.                                      468.00

8/10/20   AMA            3.60    Reviewed correspondence re letter (.2); reviewed and                             3,240.00
                                 revised powerpoint (.6); conference with C. Steege and
                                 L. Raiford re same (.3); conference with UCC re same
                                 (1.5); conference with L. Raiford re status of work
                                 streams (.4); correspondence re follow up re same (.3);
                                 correspondence with J. VanDeventer re same (.3).

8/10/20   LSR             .70    Reviewed letter re potential claim against directors and                          630.00
                                 officers (.4); meeting with B. Williams re same (.3).

8/10/20   JDV             .50    Revised letter to Debtors re claims against D&Os.                                 390.00



  ALL PAYMENTS DUE WITHIN 30 DAYS OF INVOICE                              Federal Identification No. XX-XXXXXXX


                                                 Page 21
                 Case 20-11177-KBO         Doc 726         Filed 09/21/20         Page 39 of 50
                                                  LAW OFFICES

                                       JENNER & BLOCK LLP
                                                353 N. Clark Street
                                           CHICAGO, ILLINOIS 60654-3456
                                                  (312) 222-9350



8/10/20   TDHX           1.30    Communications with vendors re data and issues re                                 520.00
                                 same.

8/11/20   LEP            3.30    Worked on identifying lender parties for complaint                               1,930.50
                                 insert.

8/11/20   AMA             .30    Reviewed correspondence re deadlines and emailed J.                               270.00
                                 VanDeventer re same (.2); correspondence re
                                 discovery (.1).

8/11/20   JDV            3.50    Drafted complaint against Akorn's directors and officers                         2,730.00
                                 based on breach of fiduciary duties and fraudulent
                                 transfer.

8/12/20   LEP            1.90    Reviewed recent production for relevance and                                     1,111.50
                                 significance.

8/12/20   AMA             .10    Reviewed correspondence re litigation and settlement                               90.00
                                 re same.

8/12/20   WAW             .30    Conferred with L. Raiford re standing motion.                                     189.00

8/12/20   WAW            3.70    Reviewed additional documents produced by the                                    2,331.00
                                 Debtors.

8/12/20   WAW            1.40    Continued drafting standing motion re lender claims.                              882.00

8/12/20   PSR            4.50    Researched specialized databases to identify and                                 1,597.50
                                 obtain requested information for L. Pelanek.

8/12/20   TDHX            .60    Worked on transmitting electronic data tor loading to                             240.00
                                 Relativity.

8/12/20   TDHX            .40    Communications with vendors re data and issues re                                 160.00
                                 same.

8/13/20   LEP            2.80    Added caption and party information to draft complaint.                          1,638.00

8/13/20   LEP            1.40    Reviewed new production for relevance and                                         819.00
                                 significance.

8/13/20   AMA             .70    Conferred with L. Raiford re status and reviewed                                  630.00
                                 correspondence re same (.3); reviewed documents re
                                 investigation (.4).

8/13/20   LSR            1.30    Call with Huron re preparing complaints for potential                            1,170.00
                                 filing.




  ALL PAYMENTS DUE WITHIN 30 DAYS OF INVOICE                              Federal Identification No. XX-XXXXXXX


                                                 Page 22
                 Case 20-11177-KBO         Doc 726         Filed 09/21/20         Page 40 of 50
                                                  LAW OFFICES

                                       JENNER & BLOCK LLP
                                                353 N. Clark Street
                                           CHICAGO, ILLINOIS 60654-3456
                                                  (312) 222-9350



8/13/20   JDV            5.30    Drafted complaint against Akorn's directors and officers                         4,134.00
                                 based on breach of fiduciary duties and fraudulent
                                 transfer.

8/13/20   WAW            1.40    Reviewed additional documents produced by Debtors.                                882.00

8/13/20   WAW            3.10    Continued drafting standing motion.                                              1,953.00

8/13/20   TDHX            .50    Communications with vendors re data and issues re                                 200.00
                                 same.

8/14/20   LEP            2.20    Reviewed production and circulated significant                                   1,287.00
                                 documents.

8/14/20   AMA            3.00    Continued drafting and researching Plan objection                                2,700.00
                                 (2.1); conferred with L. Raiford re same (.5); reviewed
                                 documents re investigation (.4).

8/14/20   LSR            2.50    Edited standing motion in connection with certain                                2,250.00
                                 lender claims.

8/14/20   JDV            2.40    Drafted complaint against Akorn's directors and officers                         1,872.00
                                 based on breach of fiduciary duties and fraudulent
                                 transfer.

8/14/20   WAW            4.20    Continued drafting standing motion.                                              2,646.00

8/15/20   TDHX            .50    Worked on transmitting electronic data tor loading to                             200.00
                                 Relativity.

8/15/20   TDHX            .20    Communications with vendors re data and issues re                                  80.00
                                 same.

8/15/20   TDHX            .30    Quality control check AKORN-FK production.                                        120.00

8/16/20   LSR            1.70    Edited standing motion.                                                          1,530.00

8/17/20   AMA             .50    Correspondence re discovery (.1); conferred with J.                               450.00
                                 VanDeventer re complaints (.2); conferred with L.
                                 Raiford re same (.2).

8/17/20   WAW             .40    Reviewed disputed asset schedule prepared by Huron                                252.00
                                 and conferred with Huron re same.

8/17/20   WAW            1.30    Reviewed and revised standing motion.                                             819.00

8/18/20   LEP             .70    Reviewed newly produced board minutes and                                         409.50
                                 circulated relevant.



  ALL PAYMENTS DUE WITHIN 30 DAYS OF INVOICE                              Federal Identification No. XX-XXXXXXX


                                                 Page 23
                Case 20-11177-KBO          Doc 726         Filed 09/21/20         Page 41 of 50
                                                  LAW OFFICES

                                       JENNER & BLOCK LLP
                                                353 N. Clark Street
                                           CHICAGO, ILLINOIS 60654-3456
                                                  (312) 222-9350



8/18/20   AMA            1.90    Reviewed complaint and analysis re same (.8);                                    1,710.00
                                 correspondence with J. VanDeventer re same (.3);
                                 correspondence with L. Pelanek re same (.3); reviewed
                                 documents (.5).

8/18/20   JDV            4.80    Drafted complaint against directors and officers for                             3,744.00
                                 claims of breach of fiduciary duty and fraudulent
                                 transfer.

8/19/20   LEP            3.40    Worked on identifying defendants for directors and                               1,989.00
                                 officers complaint.

8/19/20   AMA             .50    Conferred with J. VanDeventer re complaints (.3);                                 450.00
                                 reviewed same (.2).

8/19/20   JDV            4.20    Revised complaint against directors and officers (.2);                           3,276.00
                                 drafted preference complaint (3.7); discussed
                                 preference complaint with A. Allen (.3).

8/20/20   LEP            3.40    Worked on identifying and fact checking information for                          1,989.00
                                 directors and officers complaint.

8/20/20   AMA            2.30    Conferences with L. Raiford re status of settlement (.5);                        2,070.00
                                 continued drafting and revising Plan objection (1.8).

8/20/20   JDV            3.10    Reviewed database for documents related to payment                               2,418.00
                                 of settlement agreement with shareholders.

8/20/20   WAW             .20    Conferred with R. Brooman re Relativity platform                                  126.00
                                 logistics.

8/20/20   CRC             .50    Downloaded documents from data room.                                              177.50

8/21/20   LEP            7.70    Worked on verifying facts and adding information to                              4,504.50
                                 directors and officers' complaint.

8/21/20   AMA             .40    Correspondence with L. Raiford re claims against                                  360.00
                                 directors and officers and reviewed same.

8/21/20   JDV            2.10    Revised and prepared for filing objection to                                     1,638.00
                                 confirmation of plan and motion to file under seal.

8/21/20   JDV            3.00    Drafted preference complaint against settling                                    2,340.00
                                 shareholders.

8/23/20   AMA            1.00    Reviewed and revised standing motion (.9);                                        900.00
                                 correspondence with L. Raiford re same (.1).




  ALL PAYMENTS DUE WITHIN 30 DAYS OF INVOICE                              Federal Identification No. XX-XXXXXXX


                                                 Page 24
                  Case 20-11177-KBO          Doc 726         Filed 09/21/20         Page 42 of 50
                                                    LAW OFFICES

                                         JENNER & BLOCK LLP
                                                  353 N. Clark Street
                                             CHICAGO, ILLINOIS 60654-3456
                                                    (312) 222-9350



  8/23/20   LSR            5.20    Communications re sticking points with possible global                             4,680.00
                                   resolution with lenders (1.3); edited complaint and
                                   standing motion seeking to bring lender claims (3.9).

  8/24/20   LEP            4.10    Worked on verifying information in directors and officers                          2,398.50
                                   draft complaint.

  8/24/20   AMA             .70    Conferred with J. VanDeventer re complaints and letter                               630.00
                                   (.4); correspondence and reviewed same (.3).

  8/24/20   LSR            3.90    Edited motion to bring claims.                                                     3,510.00

  8/24/20   JDV            6.60    Draft preference complaint against settling                                        5,148.00
                                   shareholders (5.9); revise complaint against directors
                                   and officers (.7).

  8/24/20   WAW            2.10    Finalized standing motion.                                                         1,323.00

  8/25/20   LEP            1.60    Worked on verifying information for directors and                                    936.00
                                   officers draft complaint.

                        316.30     PROFESSIONAL SERVICES                                                        $ 227,727.00


MATTER 10091 TOTAL                                                                                                  $ 227,727.00




    ALL PAYMENTS DUE WITHIN 30 DAYS OF INVOICE                              Federal Identification No. XX-XXXXXXX


                                                   Page 25
                  Case 20-11177-KBO          Doc 726         Filed 09/21/20         Page 43 of 50
                                                    LAW OFFICES

                                         JENNER & BLOCK LLP
                                                  353 N. Clark Street
                                             CHICAGO, ILLINOIS 60654-3456
                                                    (312) 222-9350




EQUITY COMMITTEE REQUEST                                                                      MATTER NUMBER - 10113

  8/03/20   WAW             .20    Reviewed letter to UST re renewed request for                                     126.00
                                   appointment of equity committee.

                            .20    PROFESSIONAL SERVICES                                                            $ 126.00


MATTER 10113 TOTAL                                                                                                   $ 126.00




    ALL PAYMENTS DUE WITHIN 30 DAYS OF INVOICE                              Federal Identification No. XX-XXXXXXX


                                                   Page 26
                  Case 20-11177-KBO          Doc 726         Filed 09/21/20         Page 44 of 50
                                                    LAW OFFICES

                                         JENNER & BLOCK LLP
                                                  353 N. Clark Street
                                             CHICAGO, ILLINOIS 60654-3456
                                                    (312) 222-9350




REVIEW OF CLAIMS                                                                              MATTER NUMBER - 10121

  8/06/20   WAW             .60    Reviewed claims register and analyzed extent of                                     378.00
                                   general unsecured claims.

  8/10/20   SJK            3.00    Reviewed pleadings, docket, briefing to assess Prove                              3,675.00
                                   Pharma case.

  8/11/20   CS              .50    Telephone conference with S. Kohlman re merits of                                   612.50
                                   Prove Pharma litigation

  8/11/20   CS              .10    Email with G. Schildenhorn re executory contract cure                               122.50
                                   amount.

  8/11/20   GPS            3.00    Reviewed pleadings and assessed damages;                                          2,850.00
                                   conference with S. Kohlmann re same.

  8/11/20   SJK            1.50    Conference with G. Servodidio, C. Steege; reviewed                                1,837.50
                                   docket and expert daubert motions.

                           8.70    PROFESSIONAL SERVICES                                                            $ 9,475.50


MATTER 10121 TOTAL                                                                                                   $ 9,475.50

NAME                                                          HOURS                    RATE                          TOTAL
SUSAN J. KOHLMANN                                                4.50               1,225.00                        5,512.50
CATHERINE L. STEEGE                                             26.30               1,225.00                       32,217.50
RAYMOND D. SINNAPPAN                                             3.20                 975.00                        3,120.00
GIANNI P. SERVODIDIO                                             3.00                 950.00                        2,850.00
ANNA MERESIDIS                                                    .30                 925.00                          277.50
ANGELA M. ALLEN                                                 63.80                 900.00                       57,420.00
LANDON S. RAIFORD                                              102.90                 900.00                       92,610.00
JOHN D. VANDEVENTER                                             61.30                 780.00                       47,814.00
SHARON K. MORAES                                                  .40                 630.00                          252.00
WILLIAM A. WILLIAMS                                            113.70                 630.00                       71,631.00
LAURA E. PELANEK                                                95.60                 585.00                       55,926.00
ADAM T. SWINGLE                                                 13.60                 570.00                        7,752.00
TOI D. HOOKER                                                   17.10                 400.00                        6,840.00
CATHERINE R. CARACCI                                              .50                 355.00                          177.50
PAUL S. RAMONAS                                                  4.50                 355.00                        1,597.50
TOTAL                                                          510.70                                           $ 385,997.50




    ALL PAYMENTS DUE WITHIN 30 DAYS OF INVOICE                              Federal Identification No. XX-XXXXXXX


                                                   Page 27
              Case 20-11177-KBO          Doc 726         Filed 09/21/20         Page 45 of 50
                                                LAW OFFICES

                                     JENNER & BLOCK LLP
                                              353 N. Clark Street
                                         CHICAGO, ILLINOIS 60654-3456
                                                (312) 222-9350




                                             TOTAL INVOICE                                                      $ 388,954.05




ALL PAYMENTS DUE WITHIN 30 DAYS OF INVOICE                              Federal Identification No. XX-XXXXXXX


                                               Page 28
                  Case 20-11177-KBO          Doc 726         Filed 09/21/20         Page 46 of 50
                                                    LAW OFFICES

                                         JENNER & BLOCK LLP
                                                  353 N. Clark Street
                                             CHICAGO, ILLINOIS 60654-3456
                                                    (312) 222-9350




SUMMARY OF PROFESSIONAL SERVICES

NAME                                                          HOURS                    RATE                          TOTAL
SUSAN J. KOHLMANN                                                4.50               1,225.00                        5,512.50
CATHERINE L. STEEGE                                             26.30               1,225.00                       32,217.50
RAYMOND D. SINNAPPAN                                             3.20                 975.00                        3,120.00
GIANNI P. SERVODIDIO                                             3.00                 950.00                        2,850.00
ANNA MERESIDIS                                                    .30                 925.00                          277.50
ANGELA M. ALLEN                                                 63.80                 900.00                       57,420.00
LANDON S. RAIFORD                                              102.90                 900.00                       92,610.00
JOHN D. VANDEVENTER                                             61.30                 780.00                       47,814.00
SHARON K. MORAES                                                  .40                 630.00                          252.00
WILLIAM A. WILLIAMS                                            113.70                 630.00                       71,631.00
LAURA E. PELANEK                                                95.60                 585.00                       55,926.00
ADAM T. SWINGLE                                                 13.60                 570.00                        7,752.00
TOI D. HOOKER                                                   17.10                 400.00                        6,840.00
CATHERINE R. CARACCI                                              .50                 355.00                          177.50
PAUL S. RAMONAS                                                  4.50                 355.00                        1,597.50
TOTAL                                                          510.70                                           $ 385,997.50




    ALL PAYMENTS DUE WITHIN 30 DAYS OF INVOICE                              Federal Identification No. XX-XXXXXXX


                                                   Page 29
Case 20-11177-KBO   Doc 726   Filed 09/21/20   Page 47 of 50




                       EXHIBIT C

                    Expense Summary

        Expense Category            Amount
        Legal Research         $        2,568.09
        Photocopies            $          353.10
        UPS                    $           20.34
        Messenger Service      $           15.02
        TOTAL                  $        2,956.55
Case 20-11177-KBO   Doc 726   Filed 09/21/20     Page 48 of 50




                      EXHIBIT D

            Declaration of Catherine L. Steege
                  Case 20-11177-KBO          Doc 726        Filed 09/21/20        Page 49 of 50




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

    In re:                                               Chapter 11

    AKORN, INC., et al.,                                 Case No. 20-11177 (KBO)
                                                         (Jointly Administered)
                    Debtors.4


    DECLARATION OF CATHERINE L. STEEGE IN SUPPORT OF THIRD MONTHLY
          APPLICATION OF JENNER & BLOCK LLP FOR ALLOWANCE OF
    COMPENSATION AND REIMBURSEMENT OF EXPENSES AS COUNSEL FOR THE
    OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR THE PERIOD FROM
                  AUGUST 1, 2020 THROUGH AUGUST 31, 2020

I, Catherine L. Steege, under penalty of perjury, declare as follows:

             1.    I am a partner in the firm of Jenner & Block LLP (“Jenner & Block”), counsel to

the Official Committee of Unsecured Creditors (the “Committee”).

             2.    I have read the foregoing Third Monthly Application of Jenner & Block LLP for

Allowance of Compensation and Reimbursement of Expenses as Counsel for the Official

Committee of Unsecured Creditors for the Period from August 1, 2020 through August 31, 2020

and am familiar with the contents thereof. The same contents are true to the best of my knowledge,

except as to matters therein alleged to be upon information and belief, and as to those matters, I

believe them to be true. I have personally performed many of the legal services rendered by Jenner

& Block and am familiar with all other work performed on behalf of the Committee by the

attorneys and paraprofessionals of Jenner & Block.




4
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics, Inc.
(6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115); Hi-Tech
Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings Sub,
LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois 60045.
             Case 20-11177-KBO          Doc 726       Filed 09/21/20    Page 50 of 50




       3.      In accordance with Rule 2016(a) of the Federal Rules of Bankruptcy Procedure and

Section 504 of the Title 11, United States Code, no agreement or understanding exists between

Jenner & Block and any other person for the sharing of compensation to be received in connection

with the above-captioned cases.

       4.      I have reviewed the requirements of Local Rule 2016-2 of the United States

Bankruptcy Court for the District of Delaware, and to the best of my knowledge, information and

belief, this Application complies with Local Rule 2016-2.

I declare under penalty of perjury that the foregoing is true and correct.

Date: September 21, 2020

                                              /s/ Catherine L. Steege
                                              Catherine L. Steege




                                                  2
